Citation Nr: 0626664	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  03-13 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability. 

2.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1960 to April 1962.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
May 2003, the veteran requested a Travel Board hearing.  The 
RO was unable to schedule such hearing because his current 
whereabouts are unknown.


FINDINGS OF FACT

1.  A psychiatric disorder was not manifested in service; a 
psychosis was not manifested in the first postservice year; 
and the preponderance of the evidence is against a finding 
that the veteran's current psychiatric disorder is related to 
service. 

2.  The veteran failed, without giving cause, to appear for 
VA examinations scheduled (and necessary) to determine the 
current severity of his service-connected bilateral pes 
planus.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  The veteran's claim seeking entitlement to a rating in 
excess of 10 percent for bilateral pes planus must be denied 
because he failed (without good cause) to report for VA 
examinations scheduled to determine his entitlement to such 
rating.  38 C.F.R. §§ 3.326(a), 3.655 (2005); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

	I.	Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

A letter in August 2001 (prior to the RO's initial 
adjudication of the instant claims) explained what the 
evidence must show to substantiate the claims, and informed 
the veteran of his and VA's responsibilities in claims 
development.  The October 2001 rating decision and an April 
2003 statement of the case (SOC) explained what the evidence 
showed and why the claims were denied, and provided the text 
of applicable regulations, including those implementing the 
VCAA (and specifically that the veteran should be advised to 
submit any evidence in his possession pertaining to the 
claim).  Although complete notice was not provided prior to 
the initial adjudication of the claims, the veteran has had 
ample opportunity to respond and supplement the record and to 
participate in the adjudicatory process after all notice was 
given, and is not prejudiced by any notice timing defect.  
Significantly, the claims were readjudicated following 
notice.  See May 2004 and April 2005 supplemental SOCs.  As 
the decision below denies service connection for a 
psychiatric disability, whether or not the veteran received 
notice regarding the evaluation of such disability or the 
effective date of an award is a moot point.  He is not 
prejudiced by lack of such notice.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the effective 
date of an award (an increased rating) is not a matter for 
consideration in this decision.  Finally, neither the veteran 
nor his representative alleges that notice in this case was 
less than adequate or that the veteran is prejudiced by a 
notice deficiency.

The veteran's file has been rebuilt, and his service medical 
records (with the exception of an entrance examination 
report) are missing. The Board is aware of VA's heightened 
duty to assist him in developing his claims.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  This duty includes a 
search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit-of-the-doubt 
rule.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).  The 
veteran has not identified any treatment for a psychiatric 
disability in service, so there are no alternate sources 
where such medical records could be sought.

VA treatment records, and to the extent possible, records of 
private pertinent treatment have been associated with the 
claims file.  He has not identified any pertinent records 
that remain outstanding.  The RO arranged for two separate 
examinations.  Correspondence was sent to the veteran's last 
known address [the evidence shows that he often moved without 
informing the RO of his current whereabouts] in August 2001 
and February 2004 informing him of his scheduled 
examinations.  On each occasion he failed to report.  VA's 
duty to assist is met.  The veteran is not prejudiced by the 
Board's proceeding with appellate review. 

	II	Service Connection

Factual Background

As was noted, the veteran's service medical records with the 
exception of his service entrance examination report are 
irretrievably lost.  The entrance examination report contains 
no mention of complaints or finding of a psychiatric 
disability.  The veteran was advised numerous times that his 
service medical records were not available, and that if he 
had copies of his records or any other evidence he wish to 
have considered he should submit such records.  He did not 
respond. 

In a January 2000 letter addressed to VA, the veteran's 
private treating psychiatrist advised that the veteran 
suffered from chronic mental disability (paranoid 
schizophrenia), had been admitted the previous month to what 
was apparently a psychiatric care facility, and was 
incompetent.  In April 2001, his representative, on his 
behalf, sought service connection for a neurosis.  

November 2003 to February 2004 VA treatment records (both 
inpatient and outpatient) show ongoing treatment for bipolar 
disorder, cocaine abuse, and personality disorder.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Developmental 
defects, personality disorders and mental deficiency are not 
diseases or injuries within the meaning of legislation 
pertaining to compensation benefits.  38 C.F.R. § 3.303(c).  
If a psychosis is manifested to a compensable degree in the 
first postservice year, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

It is not in dispute that the veteran currently has a 
psychiatric disability.  His private psychiatrist reported a 
diagnosis of schizophrenia, and VA records show diagnoses of 
bipolar disorder, as well as cocaine abuse and a personality 
disorder.  [Regarding the latter, it is noteworthy that of 
itself a personality disorder is not a compensable 
disability, and may not be service connected in the absence 
of a showing of superimposed pathology.  38 C.F.R. 
§ 3.303(c).]  

What the veteran must still show to establish service 
connection for his psychiatric disability is that it is 
related to (was incurred or aggravated in, or as a result of) 
his service.  

An acquired psychiatric disability is not shown to have been 
manifested in service, and there is no evidence that a 
psychosis was manifested in the first postservice year.  
Consequently, service connection for a psychiatric disability 
on the basis that it became manifest in service and persisted 
or on a presumptive basis (for psychosis as a chronic disease 
under 38 U.S.C.A. § 1112) is not warranted.  

Furthermore, there is no competent evidence of record that 
suggests that the veteran's current acquired psychiatric 
disability may be related to his active service.  There 
earliest documentation of psychiatric disability of record is 
in January 2000, when the veteran's private psychiatrist 
reported that he was admitted for inpatient care for 
schizophrenia in December 1999.  Even conceding that 
schizophrenia might have been manifested for some period of 
time before it required institutional care, there appear to 
be more than three decades interval between service and the 
first clinical evidence of the psychiatric disability for 
which service connection is sought.  Such a lengthy interval 
between service and the earliest postservice clinical 
manifestation of the disability for which service connection 
is sought is, of itself, a factor for consideration against a 
finding that a current psychiatric disability may be service 
related.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).
In short, there is absolutely no competent evidence of any 
nexus between the veteran's current psychiatric disability 
and his service.  Accordingly, the preponderance of the 
evidence is against this claim.  Hence, it must be denied.  

      III.	Increased Rating for Pes Planus

By correspondence in April 2001, the veteran's representative 
requested an increased rating for his service-connected 
bilateral pes planus on his behalf.  In an August 2001 
letter, the RO advised him that an examination to evaluate 
the disability was scheduled on September 7, 2001.  The 
letter also stated that if he failed to report without good 
reason his claim would be denied.  September 13, 2001 
correspondence from the examiner reflects that the veteran 
failed to report.  By correspondence in February 2004 to the 
veteran's last known address (which was not returned as 
undelivered), the veteran was advised that he was scheduled 
for an examination to evaluate his pes planus, he was also 
advised of the consequences of a failure to report.  March 19 
2004 correspondence from the examiner reflects that the 
veteran again failed to report.  

Individuals for whom examinations or reexaminations have been 
scheduled are required to report for such examinations.  38 
C.F.R. §§ 3.326(a), 3.327(a).  When a claimant fails, without 
good cause, to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied  [emphasis added].  38 C.F.R. § 3.655(b).

On two separate occasions nearly 2 1/2 years apart the veteran 
failed to report for examinations scheduled by VA to evaluate 
the disability for which he seeks a rating increase.  Good 
cause for the failure to report has not been alleged, and 
none is evident.  Significantly, while he has a psychiatric 
disability which at one point apparently required that he be 
institutionalized, and was at one time considered by his 
treating psychiatrist incompetent to handle his own financial 
affairs, more recently (in February 2005) he was found 
competent (based on a field investigation) to handle his own 
finances/matters.  The governing regulation, 38 C.F.R. 
§ 3.655(b), is clear and unambiguous, and mandates denial of 
an increased rating claim when the veteran fails, without 
good cause, to report for a necessary examination scheduled 
to evaluate the disability at issue.  Hence, the law is 
dispositive, and the claim must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for a psychiatric disability is denied.

A rating in excess of 10 percent for bilateral pes planus is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


